Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 10, 13, 19, 20, 22, 23, 28, 29, 32, 36, 37, 39, 40, 42, 44, 46 and 48 are currently pending. Claims 1, 2, 10 and 20 have been amended by Applicants’ amendment filed 12-07-2020. Claim 48 has been added by Applicants’ amendment filed 12-07-2020. No claims have been canceled by Applicants’ amendment filed 04-10-2020.

Applicant's election with traverse of Group I, claims 1, 2, 5, 10, 13 and 18-20 (claims 5 and 18, now canceled), directed to a detectable array; and the election of Species without traverse including: 
Species (A): wherein the macromolecule species include polymers as recited in instant claim 5 (claim 5), in the reply filed on September 18, 2018 was previously acknowledged.  

Claims 22, 23, 28, 29, 32, 36, 37, 39, 40, 42, 44 and 46 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 18, 2018.

Claim 13 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement is deemed proper and is therefore made FINAL.



A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 10, 19, 20 and 48 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative Kassity Mai on November 24, 2020, where the background of the invention was discussed, as well as, Applicant’s potential amendments to the claims including amending claim 1 to recite a photo-initiator.

Priority
The present application filed March 18, 2016, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2014/056822, filed on September 22, 2014, which claims the benefit of US Provisional Patent Application No. 61/881,754, filed September 24, 2013.

Product-by-Process Claims
The claims filed 12-07-2020 are determined not to be product-by-process claims due to Applicant’s arguments and amendments to claim 1 to delete functional language such as “on-substrate polymerization” in the reply filed 12-07-2020.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 7, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Objection
(1)	The objection to claims 1, 2, 10, 19 and 20 is withdrawn because Applicant provided a clean copy of the claims, in the reply filed 12-07-2020.


(2)	The objection to claim 19 is withdrawn to due to Applicant’s amendment of the claim to recite the term “one or more components”, in the reply filed 12-07-2020.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the detectable array to comprise: a substrate with a plurality of surfaces, each surface independently comprising; (i) one or more silane or siloxane substrate coatings; (ii) a photoinitiator; (iii) at least one crosslinker including a plurality of olefins; or acrylic functional groups; and (iv) one or more macromolecules polymerized with the one or more silane or siloxane substrates, and arranged in a pattern, wherein the identity and/or pattern of the one or more macromolecules is not identical to any other substrate coating of any of the other plurality of surfaces. The detectable array of instant claim 1 does not comprise an analyte.
The Examiner has interpreted the term “a plurality of olefins” to encompass a compound, molecule and/or moiety including two or more alkene groups, and/or two or more compounds, molecules and/or moieties that comprise one or more alkene groups.
The Examiner has interpreted the term “acrylic functional groups” to refer to any one or more compounds, molecules, and/or moieties comprising an CH2=CH-C(O)-OR group, and/or a CH3-C(=CH2)-CO2R group such as, for example, acrylic acid, acrylate monomer, acrylic fiber, methacrylate, poly(methyl methacrylate), etc.
The Examiner has interpreted the term “a plurality of surfaces” to refer to different areas of a single substrate (e.g., a plurality of spots on a substrate, a substrate surface comprising layers, a plurality 
The Examiner has interpreted the term “not identical” to mean that at least one macromolecule is different in any way from at least one other macromolecule as to identify, pattern or both identity and pattern of one other macromolecule on any other substrate coating on the same and/or a different surfaces (e.g., separate slides, each spot comprising a different macromolecule; on the same slide but different concentrations, polymerized to a different silane and/or siloxane surface; arrayed in lines, arrayed in circles, different numbers of macromolecules, different sizes of the individual macromolecule spots, differences in color, differences in amounts, etc.).
The Examiner has interpreted the term “substrate coating” to refer to any surface containing chemical groups of any type and/or structure that comprises a silane or siloxane.
The Examiner has interpreted the term “affixed” to include any method of immobilization and/or placement such as, for example, spotting, covalent binding, ionic binding, inside a well of any size, immobilized in a pore, chelation, in situ synthesis, immobilized directly, immobilized through a linker, etc.
The Examiner has interpreted the term “unbiased” to refer to binding sites that are not designed to be selective for a single analyte or a single type of analyte (e.g., macromolecules comprising functional groups, randomly selected macromolecules, computer-generated selection of macromolecules, a chip comprising specific macromolecules that can be used to analyze a sample, etc.).
The Examiner has interpreted the term “for binding the one or more analytes”, and “in response to undergoing a Maillard or caramelization reaction...unique to the one or more analytes” such as recited in claim 1 to refer to intended uses in accordance with MPEP 2114(II) and 2115.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 10, 19 and 20 is maintained, and claim 48 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “a plurality of olefins” in line 6 because it is unclear whether the term “a plurality of olefins” refers to one cross-linker that includes a plurality of alkene 
Claim 1 is indefinite for the recitation of the term “acrylic functional group” in line 6 because it is unclear as to what functional groups are encompassed by the term “acrylic functional groups”, and whether the term “acrylic” refers to acryloyl groups, acrylic acid, acrylate esters, polyacrylates, substituted acrylates, etc., and/or whether the term refers to some other structure and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the one or more substrate coatings” such as recited in claim 1, lines 13 and 25. There is insufficient antecedent basis for the term “the one or more substrate coatings” because claim 1, line 4 recites the term “one or more silane or siloxane coatings”.
Claims 2, 10, 19, 20 and 48 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 12-07-2020.

The rejection of claims 1, 2, 10, 19 and 20 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Pohl et al. (US Patent No. 7541003, issued June 2, 2009) as evidenced by Rich et al. (International Patent Application WO0066265, published November 9, 2000).
Regarding claims 1, 2, 10, 19 and 20; Pohl et al. teach an absorbent chip, which includes a substrate, an intermediate layer of linker arms, and an adsorbent film, which is attached to the linker arms, wherein the adsorbent film is made up of a plurality of adsorbent particles, each of which includes a binding functionality (corresponding to a substrate; and one or more coatings) (Abstract, lines 1-6). Pohl et al. teach that the substrate will typically have functional groups which the intermediate layer can be attached, and the intermediate layer is attached to the substrate at discrete locations (interpreted as one or more coatings), addressable according to location and addressable by interrogation means (interpreted as a plurality of surfaces; and not identical in pattern) (corresponding to coatings; arranged in a pattern; and a plurality of surfaces) (col 3, lines 47-48 and 55-detecting an analyte in a sample comprising contacting the analyte with an adsorbent biochip of the invention to allow capture of the analyte and detecting capture of the analyte by the adsorbent chip, such that the analyte is detected by mass spectrometry (corresponding to one or more analytes, claim 20) (col 5, lines 28-36). Pohl et al. teach that the binding functionality, whose function is to immobilize the analyte to the adsorbent film, is a moiety for substantially any useful structure for a particular application (interpreted as unbiased binding sites), wherein substrates that are useful in the invention can be made of any stable material including glass, quartz, or metal sheet, wherein a layer of one or more components can be intercalated between two other substrate layers (e.g., metal-oxide-metal, metal-oxide-crystal), and organic polymers such as polysiloxanes, polysilanes, polyamides, cellulose derivatives (e.g., methyl cellulose, cellulose acetate, nitrocellulose) (inherently including a crosslinker), fluorinated polymers, and phenolic resins (corresponding to macromolecules; at least one silane or one siloxane; one or more polymers; crosslinker; and glass and metal, claims 2, 5, 10 and 19) (col 11, lines 49-51 and 66-67; and col 12, lines 3-5, 22-24 and 58-67). Pohl et al. teach that monomers used to form the particle components include acrylamide, methyl(meth)acrylate, substituted acrylamides, hydroxypropyl-(meth)acrylate, and acrylic acid (corresponding to crosslinker; acrylic functional groups; (meth)acryl-amides; hydroxypropyl acrylates, claim 1) (col 21, lines 42-51). Pohl et al. teach that it is preferred to crosslink a percentage of the particle components of the adsorbent film, such that any cross-linking agent can be used (encompassing crosslinking agents of claim 10); and that a class of additional polymerizable crosslinking precursors are alkylene or polyalkylene glycol diacrylate or dimeth-acrylate (interpreted as comprising a crosslinker; including olefins or acrylic functional groups; and encompassing crosslinkers of claim 10, claims 1 and 10) (col 21, lines 62-65). Pohl et al. teach that that substrates made from highly crosslinked divinylbenzene (interpreted as including olefin) can be surface derivatized; and that a number of siloxane functionalizing reagents can be used to form the anchor moiety including hydroxyalkyl siloxanes and unsaturated species such as acryloyl, methacryloyl, etc. (corresponding to acrylosiloxanes, claim 1) (col 15, lines 14-16, 26-28 and 45-45). Pohl et al. teach (a) covalently coupling an anchor group to the substrate surface including coupling silane to a glass surface, (b) polymerizing a plurality of polymerizable monomers to the anchor reagent can provide a brush polymer, and (c) contacting the brush polymer with a plurality of adsorbent particles comprising binding functionalities, thereby forming an adsorbent film immobilized on the brush polymer (corresponding to monomers) (col 5, lines 49-58). Pohl et al. teach that a substance to be assayed includes antibodies, antibody fragments, antigens, polypeptides, glycoproteins, polysaccharides, nucleic acids, enzymes, inhibitors and the like; and that small molecules such as pesticides, herbicides, and the like can be detected by use of a number of different binding functionality motifs (corresponding to macromolecules are not identical; and small molecules and proteins, claim 20) (col 28, lines 7-8). Pohl et al. teach that the target can be labeled with a fluorophore or other detectable group either directly or indirectly including a second labeled species such as antibodies and aptamers (corresponding to reaction with labeled antibodies) (col 27, lines 25-32). Pohl et al. teach that currently available chips are based on in-situ polymerization of a hydrogel on each spot of a bioassay chip (see, e.g., WO00/66265, Rich et al.) (interpreted as a plurality of unbiased binding sites); and that the selectivity and reproducibility of these chips is dependent upon a large number of experimental variables including monomer concentration, monomer ratios, initiator concentration (encompassing photo-initiators), solvent evaporation rate, ambient humidity, crosslinker concentration, laboratory temperature, uniformity of ultraviolet radiation, and ambient oxygen conditions (interpreted as a substrate with a plurality of surfaces; on-substrate polymerized monomers; one or more macromolecules; and a plurality of unbiased binding sites, claim 1) (col 2, lines 58-67; and col 3, lines 1-2), wherein it was known that polymerization initiators are added to the monomer mixture solution comprising monomers, a crosslinking agent, and other additives, such that the concentration of initiator is from about 0.1% to about 2% weight per volume, and that suitable polymerization starters include both thermal and photo-initiators as evidenced by Rich et al. (pg. 24, lines 4-16). Pohl et al. teach that grafting is accomplished using a number of possible synthetic routes including the use of thermal initiators and photo-initiators (interpreted as a photoinitiator, claim 1) (col 28, lines 61-62). Pohl et al. teach that all publications and patent documents cited in this application are incorporated by reference in their entirety for all purposes to the same extent as if each individual publication or patent document were so individually denoted (col 44, lines 23-26). It is noted that the recitation of “for binding the one or more analytes”; and “in response undergoing a Maillard or caramelization reaction...one or more analytes” of claim 1, lines 2, In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 
Pohl et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed December 7, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Pohl does not teach at least an array including a plurality of surfaces on a substrate for binding one or more analytes including a photoinitiator, a crosslinker, and one or more macromolecules synthesized from one or more monomers polymerized together with a functional group of the one or more silane or siloxane substrate coatings, wherein the array produces a colorimetric profile that is unique to one or more analytes in response to undergoing a browning reaction with the one or more analytes bound to the plurality of surfaces (Applicant Remarks, pg. 12, last full paragraph).
Regarding (a), it is notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, MPEP 2114 and 2115 indicate that a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference (underline added). In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim” (underline added). Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (underline added). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The Examiner has interpreted the terms “for binding the one or more analytes”; and “in response undergoing a Maillard or caramelization reaction...one or more analytes” such as recited in instant claim 1 are interpreted by the examiner to be recitations of an intended use. Thus, statements of intended use are not germane to the patentability of the detectable array. Regarding the limitations as recited in instant claim 1, the Examiner notes that instant claim 1 does not recite that analytes are bound to the detectable array (this interpretation is supported by instant claim 20, which recites that the array of claim 1 further comprises one or more analytes bound to the array). Regarding Applicant’s argument that Pohl et al. do not teach the other elements of the detectable array, the Examiner disagrees. Pohl et al. teach patterning to produce a substrate having a plurality adjacent addressable features (interpreted as a plurality of surfaces); that useful substrates include polysiloxanes and polysilanes (interpreted as silane or siloxane substrates); covalently coupling an anchor group to the substrate surface including coupling silane to a glass surface; polymerizing a plurality of polymerizable monomers to the anchor reagent through the locus to form a brush polymer (interpreted as a silane substrate, on-substrate polymerization, and macromolecules); that monomers used to form the particle components include acrylamide, methyl(meth)acrylate, substituted acrylamides, hydroxypropyl(meth)acrylate, and acrylic acid (corresponding to crosslinker; acrylic functional groups; (meth)acrylamides; hydroxypropyl acrylates); that grafting is accomplished using a number of possible synthetic routes including the use of thermal initiators and photo-initiators (interpreted as a photoinitiator); and that any cross-linking agent can be used, wherein additional polymerizable crosslinking precursors are alkylene or polyalkylene glycol diacrylate or dimethacrylate (encompassing crosslinking agents including olefins and acrylic functional groups). Thus, 



(2)	The rejection of claims 1, 2, 10, 19 and 20 is maintained, and claim 48 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Hubbard et al. (US Patent Application Publication No. 20050042612, published February 24, 2005).
Regarding claims 1, 5, 10, 19, 20 and 48, Hubbard et al. teach a method for applying a three-dimensional, non-crosslinked, linear or branched graft polymer matrix with controlled graft polymer chain density to an uncoated glass surface (interpreted as glass), the method comprising; (a) applying to a glass surface a solution comprising (i) an organic solvent or mixture of organic solvents, (ii) a silane monomer or mixture of silane monomers and unreactive silanes; (b) removing the solvents to leave a coating of silane attached monomers and silane attached unreactive groups (interpreted as one or more silane substrate coating); (c) exposing said silane coated surface to an initiator; (d) immersing the silane-coated surface in a medium having one or more monomers in solution that are capable of reacting with the reactive sites created by surface bound initiator to form a polymer chain grafted onto said surface; (e) initiating a graft polymerization reaction on said silane-coated surface; and (f) graft polymerizing onto the silane-coated surface the reactive monomers from the medium by forming covalent bonds between the monomer molecules and the surface at reactive radical sites on the silane-coated surface (interpreted as a substrate with a plurality of surfaces; silane substrate coating; on-substrate polymerization; glass; and macromolecules comprising a polymer of monomers, claims 1 and 19) (paragraphs [0067]-[0075]). Hubbard et al. teach that the graft polymer matrices of the invention can be constructed and used so as to provide an increased capacity and efficiency for a single type of reactive group, or can be constructed and used for mixtures of multiple layers of probes/functional groups in a single location (interpreted as encompassing unbiased binding sites, claim 1) (paragraph [0088]). Hubbard et al. teach that in a particularly preferred embodiment of the invention, the graft matrix is applied to the article surface in a pattern, which facilitates the placement of different types of reactive probes, and the reading of results once the matrix has been allowed to react with a test sample (corresponding to a pattern; and for binding one or more analytes, claim 1) (paragraph [0087]). Hubbard et al. teach in Examples 1-3, preparation of a graft polymer layer containing acrylamide, aminopropyl-acrylamide and PEG-methacrylate with an initiator incorporated into the primer, wherein a reactive monomer solution was prepared by dissolving acrylamide, polyethylene glycol methacrylate, and 3-aminopropylmethacrylamide hydrochloride, and five coated glass microscope slides were placed in the reactor vessel with the monomer solution such that slides were prepared having a graft polymer comprising poly(ethyleneglycol) spacer arms and alkylamine active groups attached to the graft polymer backbone (interpreted as one or more monomers including acrylamide and methacrylates, claim 1) (paragraphs [0156]-[0167]). Hubbard et al. teach in Table 2, the different mole percent of the respective monomers that were in the reactive monomer salt solutions including different mole percent of N,N,-dimethyl acrylamide (interpreted as identity is different; and N,N’-dimethyl acrylamide, claim 1) (paragraph [0248], lines 1-2 and Table 2). Hubbard et al. teach that the silane monomer solution was prepared by mixing together ethanol and methacryloxypropyl trimethoxy-silane, wherein examples of silanes with attached reactive monomers are (3-acryloxypropyl)trimethoxy-silane and methacryloxypropyltrimethoxy-silane (corresponding to methacryloxypropyl trimethoxy-silane, claim 2) (paragraph [0261], Example 16). Hubbard et al. teach that the term “non-crosslinked” is intended to refer to a polymer matrix in which the benefits of a porous, coherent material are achieved with individual polymer chains bound to the substrate without the requirement of extensive crosslinking, wherein a limited amount of crosslinking is contemplated within the scope of the invention so long as the polymer chains are directly bound to the surface, and the crosslinking does not interfere with the functionality of the matrix (interpreted as encompassing at least one crosslink, claim 10) (paragraphs [0023], lines 10-14; and [0025], lines 27-30). Hubbard et al. teach that probe reactive groups (active chemical moieties) can be incorporated into the graft polymer matrix that bind to either DNA or protein based on the probes (corresponding to a protein bound to a macromolecule, claim 20) (paragraph [0023], lines 6-9). Hubbard et al. teach that photo-initiators/photo-sensitizers include, but are not limited to, organic peroxide and azo initiators, benzophenone, benzophenone derivatives (interpreted as encompassing DMPA), camphorquinone-N,N-dimethylaminoethyl-methacrylate In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 
Hubbard et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed December 7, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Hubbard does not teach at least an array including a plurality of surfaces on a substrate for binding one or more analytes including a photoinitiator, a crosslinker, and one or more macromolecules synthesized from one or more monomers polymerized together with a functional group of the one or more silane or siloxane substrate coatings, wherein the array produces a colorimetric profile that is unique to one or more analytes in response to undergoing a browning reaction with the one or more analytes bound to the plurality of surfaces (Applicant Remarks, pg. 12, last full paragraph).
Regarding (a), please see the discussion supra regarding instant claim 1, the Examiner’s interpretation of the claim language, and the Examiner’s response to Applicant’s arguments including that statements of intended use are not germane to the patentability of the detectable array. Regarding Applicant’s argument that Hubbard et al. do not teach the other elements of the detectable array, the Examiner disagrees. Hubbard et al. teach (a) applying to a glass surface a solution comprising (i) an organic solvent or mixture of organic solvents, (ii) a silane monomer or mixture of silane monomers and unreactive silanes (interpreted as a silane or siloxane substrate coating); (b) removing the solvents to leave a coating of silane attached monomers and silane attached unreactive groups; (c) exposing said silane coated surface to an initiator (interpreted as an initiator); (d) immersing the silane-coated surface in a medium having one or more monomers in solution (interpreted as monomers, and crosslinkers that are capable of reacting with the reactive sites created by surface bound initiator to form a polymer chain grafted onto said surface; (e) initiating a graft polymerization reaction on said silane-coated surface; and (f) graft polymerizing onto the silane-coated surface the reactive monomers from the medium by forming covalent bonds between the monomer molecules and the surface at reactive radical sites on the silane-coated surface (interpreted as on-substrate polymerization to form polymers); that a limited amount of crosslinking is contemplated (interpreted as crosslinking); and that initiators include photo-initiators including benzophenone derivatives (interpreted as photo-initiators). Thus, based on the broadest reasonable interpretation of the claim language, Hubbard et al. teach all of the structural limitations of the detectable array of the instant claims.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed 12-07-2020.

(1)	The rejection of claims 1, 2, 10, 19 and 20 is maintained, and claim 48 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Pohl et al. (US Patent No. 7541003, issued June 2, 2009) in view of Klaerner et al. (US Patent No. 7205161, issued April 17, 2007; effective filing date January 10, 2002) as evidenced by Rich et al. (International Patent Application WO0066265, published November 9, 2000); and Bradley et al. (US Patent No. 7183333, issued February 27, 2007).
Regarding claims 1, 2, 10, 19 and 20, Pohl et al. teach an absorbent chip, which includes a substrate, an intermediate layer of linker arms, and an adsorbent film, which is attached to the linker arms, wherein the adsorbent film is made up of a plurality of adsorbent particles, each of which includes a binding functionality (corresponding to a substrate; and one or more coatings) (Abstract, lines 1-6). Pohl et al. teach that the substrate will typically have functional groups which the intermediate layer can be attached, and the intermediate layer is attached to the substrate at discrete locations (interpreted as one or more coatings), addressable according to location and addressable by interrogation means (interpreted as a plurality of surfaces; and not identical in pattern) detecting an analyte in a sample comprising contacting the analyte with an adsorbent biochip of the invention to allow capture of the analyte and detecting capture of the analyte by the adsorbent chip, such that the analyte is detected by mass spectrometry (corresponding to one or more analytes, claim 20) (col 5, lines 28-36). Pohl et al. teach that the binding functionality, whose function is to immobilize the analyte to the adsorbent film, is a moiety for substantially any useful structure for a particular application (interpreted as unbiased binding sites), wherein substrates that are useful in the invention can be made of any stable material including glass, quartz, or metal sheet, wherein a layer of one or more components can be intercalated between two other substrate layers (e.g., metal-oxide-metal, metal-oxide-crystal), and organic polymers such as polysiloxanes, polysilanes, polyamides, cellulose derivatives (e.g., methyl cellulose, cellulose acetate, nitrocellulose) (inherently including a crosslinker), fluorinated polymers, and phenolic resins (corresponding to macromolecules; at least one silane or one siloxane; one or more polymers; crosslinker; and glass and metal, claims 2, 5, 10 and 19) (col 11, lines 49-51 and 66-67; and col 12, lines 3-5, 22-24 and 58-67). Pohl et al. teach that monomers used to form the particle components include acrylamide, methyl(meth)acrylate, substituted acrylamides, hydroxypropyl-(meth)acrylate, and acrylic acid (corresponding to crosslinker; acrylic functional groups; (meth)acryl-amides; hydroxypropyl acrylates, claim 1) (col 21, lines 42-51). Pohl et al. teach that it is preferred to crosslink a percentage of the particle components of the adsorbent film, such that any cross-linking agent can be used (encompassing crosslinking agents of claim 10); and that a class of additional polymerizable crosslinking precursors are alkylene or polyalkylene glycol diacrylate or dimeth-acrylate (interpreted as comprising a crosslinker; including olefins or acrylic functional groups; and encompassing crosslinkers of claim 10, claims 1 and 10) (col 21, lines 62-65). Pohl et al. teach that that substrates made from highly crosslinked divinylbenzene (interpreted as including olefin) can be surface derivatized; and that a number of siloxane functionalizing reagents can be used to form the anchor moiety including hydroxyalkyl siloxanes and unsaturated species such as acryloyl, methacryloyl, etc. (corresponding to acrylosiloxanes, claim 1) (col 15, lines 14-16, 26-28 and 45-45). Pohl et al. teach (a) covalently coupling an anchor group to the substrate surface including coupling silane to a glass surface, (b) polymerizing a plurality of polymerizable monomers to the anchor reagent can provide a brush polymer, and (c) contacting the brush polymer with a plurality of adsorbent particles comprising binding functionalities, thereby forming an adsorbent film immobilized on the brush polymer (corresponding to monomers) (col 5, lines 49-58). Pohl et al. teach that a substance to be assayed includes antibodies, antibody fragments, antigens, polypeptides, glycoproteins, polysaccharides, nucleic acids, enzymes, inhibitors and the like; and that small molecules such as pesticides, herbicides, and the like can be detected by use of a number of different binding functionality motifs (corresponding to macromolecules are not identical; and small molecules and proteins, claim 20) (col 28, lines 7-8). Pohl et al. teach that the target can be labeled with a fluorophore or other detectable group either directly or indirectly including a second labeled species such as antibodies and aptamers (corresponding to reaction with labeled antibodies) (col 27, lines 25-32). Pohl et al. teach that currently available chips are based on in-situ polymerization of a hydrogel on each spot of a bioassay chip (see, e.g., WO00/66265, Rich et al.) (interpreted as a plurality of unbiased binding sites); and that the selectivity and reproducibility of these chips is dependent upon a large number of experimental variables including monomer concentration, monomer ratios, initiator concentration (encompassing photo-initiators), solvent evaporation rate, ambient humidity, crosslinker concentration, laboratory temperature, uniformity of ultraviolet radiation, and ambient oxygen conditions (interpreted as a substrate with a plurality of surfaces; on-substrate polymerized monomers; one or more macromolecules; and a plurality of unbiased binding sites, claim 1) (col 2, lines 58-67; and col 3, lines 1-2), wherein it was known that polymerization initiators are added to the monomer mixture solution comprising monomers, a crosslinking agent, and other additives, such that the concentration of initiator is from about 0.1% to about 2% weight per volume, and that suitable polymerization starters include both thermal and photo-initiators as evidenced by Rich et al. (pg. 24, lines 4-16). Pohl et al. teach that grafting is accomplished using a number of possible synthetic routes including the use of thermal initiators and photo-initiators (interpreted as a photoinitiator, claim 1) (col 28, lines 61-62), wherein “latent photoinitiators” are capable of being activated by low doses of UV light include 2,2-dimethoxy-2-phenylacetophenone as evidenced by Bradley et al. (col 5, lines 1-7). Pohl et al. teach that all publications and patent documents cited in this application are incorporated by reference in their entirety for all purposes to the same extent as if In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 
Pohl et al. do not specifically exemplify additional polymers of monomers or combinations thereof such as recited in instant claim 1; or DMPA (instant claim 48).
Regarding claim 1 (in part) and 48, Klaerner et al. teach sensors for determining the presence and concentration of biomolecules in a biological sample are provided in the form of polymer brushes, which comprises a substrate having a surface modified with a hydrophobic polymer segments, attached to which is a water-dispersible or water-soluble polymer segments having functional groups that bind probes, wherein the method of synthesis of such sensors preferably incudes use of controlled free radical polymerization techniques, which allows for controlled architecture polymers to modify the surface of the substrate, and the use of monomers possessing functional group which do not require activation prior to probe attachment (Abstract). Klaerner et al. teach that features of the invention is that the polymer brush is selectively interacting with biomolecules wherein water-soluble or water-dispersible polymers, associated with the substrate surface of the brush, contain functional groups which attach probe without the need for chemical activation Klaerner et al. teach monomers such as acrylamide monomers including N,N-dimethyl acrylamide, and copolymers that include one or more of the acrylamide-based repeat units including 2-hydroxyethyl acrylamide, hydroxypropyl acrylate (all isomers), and hydroxybutyl acrylate (all isomers), wherein the monomers are selected such that the resulting copolymer contains water-soluble or water-dispersible repeat units (col 27, lines 44-46; and col 28, lines 11-12, 23-30 and 52-54). Klaerner et al. teach the use of photoiniferter for growth of the polymer brush (interpreted as radical polymerization by photoinitiators) (col 23, lines 49-51).
Although the combined references do not teach the use of DMPA, Pohl et al. do teach that grafting by radical photo-polymerization with a photo-initiators including 2-hydroxy-4-(2-hydroxyethoxy)-2-methyl propiophenone, wherein it was known that polymerization initiators are added to the monomer Rich et al.; and wherein “latent photoinitiators” are capable of being activated by low doses of UV light include 2,2-dimethoxy-2-phenylacetophenone as evidenced by Bradley et al.; while Klaerner et al. teach the use of photoiniferter for growth of the polymer brush, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that depending on the polymers to be synthesized, and the reaction conditions for synthesis, photoinitiators having desired characteristics can be selected and used for in-situ polymerization including DMAP.
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of creating a sensor comprising polymer brushes with water-soluble or water-dispersible polymers as exemplified by Klaerner et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monomers used to form polymer brushes on a silane functionalized substrate as disclosed by Pohl et al. to include the monomer and copolymers such as acrylamide monomers including N,N-dimethyl acrylamide, 2-hydroxyethyl acrylamide, hydroxypropyl acrylate (all isomers), and hydroxybutyl acrylate (all isomers) as taught by Klaerner et al. with a reasonable expectation of success in creating an array of substrates that provide a binding functionality for the detection and/or analysis of target molecules in a sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed December 7, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Pohl does not teach at least an array including a plurality of surfaces on a substrate for binding one or more analytes including a photoinitiator, a crosslinker, and one or more macromolecules synthesized from one or more monomers polymerized together with a functional group of the one or more silane or siloxane substrate coatings, wherein the array produces a colorimetric profile that is unique to one or more analytes in response to undergoing a browning reaction with the one or more analytes bound to the plurality of surfaces (Applicant Remarks, pg. 12, last full paragraph).
Regarding (a), please see the discussion supra with respect to Pohl et al.



(2)	The rejection of claims 1, 2, 10, 19 and 20 is maintained, and claim 48 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Pohl et al. (US Patent No. 7541003, issued June 2, 2009; of record) in view of Marcolongo et al. (US Patent No. 8110212, issued February 7, 2012; effective filing date April 7, 2005; of record) as evidenced by Rich et al. (International Patent Application WO0066265, published November 9, 2000); and Bradley et al. (US Patent No. 7183333, issued February 27, 2007).
Regarding claims 1, 2, 10, 19 and 20, Pohl et al. teach an absorbent chip, which includes a substrate, an intermediate layer of linker arms, and an adsorbent film, which is attached to the linker arms, wherein the adsorbent film is made up of a plurality of adsorbent particles, each of which includes a binding functionality (corresponding to a substrate; and one or more coatings) (Abstract, lines 1-6). Pohl et al. teach that the substrate will typically have functional groups which the intermediate layer can be attached, and the intermediate layer is attached to the substrate at discrete locations (interpreted as one or more coatings), addressable according to location and addressable by interrogation means (interpreted as a plurality of surfaces; and not identical in pattern) (corresponding to coatings; arranged in a pattern; and a plurality of surfaces) (col 3, lines 47-48 and 55-detecting an analyte in a sample comprising contacting the analyte with an adsorbent biochip of the invention to allow capture of the analyte and detecting capture of the analyte by the adsorbent chip, such that the analyte is detected by mass spectrometry (corresponding to one or more analytes, claim 20) (col 5, lines 28-36). Pohl et al. teach that the binding functionality, whose function is to immobilize the analyte to the adsorbent film, is a moiety for substantially any useful structure for a particular application (interpreted as unbiased binding sites), wherein substrates that are useful in the invention can be made of any stable material including glass, quartz, or metal sheet, wherein a layer of one or more components can be intercalated between two other substrate layers (e.g., metal-oxide-metal, metal-oxide-crystal), and organic polymers such as polysiloxanes, polysilanes, polyamides, cellulose derivatives (e.g., methyl cellulose, cellulose acetate, nitrocellulose) (inherently including a crosslinker), fluorinated polymers, and phenolic resins (corresponding to macromolecules; at least one silane or one siloxane; one or more polymers; crosslinker; and glass and metal, claims 2, 5, 10 and 19) (col 11, lines 49-51 and 66-67; and col 12, lines 3-5, 22-24 and 58-67). Pohl et al. teach that monomers used to form the particle components include acrylamide, methyl(meth)acrylate, substituted acrylamides, hydroxypropyl-(meth)acrylate, and acrylic acid (corresponding to crosslinker; acrylic functional groups; (meth)acryl-amides; hydroxypropyl acrylates, claim 1) (col 21, lines 42-51). Pohl et al. teach that it is preferred to crosslink a percentage of the particle components of the adsorbent film, such that any cross-linking agent can be used (encompassing crosslinking agents of claim 10); and that a class of additional polymerizable crosslinking precursors are alkylene or polyalkylene glycol diacrylate or dimethacrylate (interpreted as comprising a crosslinker; including olefins or acrylic functional groups; and encompassing crosslinkers of claim 10, claims 1 and 10) (col 21, lines 62-65). Pohl et al. teach that that substrates made from highly crosslinked divinylbenzene (interpreted as including olefin) can be surface derivatized; and that a number of siloxane functionalizing reagents can be used to form the anchor moiety including hydroxyalkyl siloxanes and unsaturated species such as acryloyl, methacryloyl, etc. (corresponding to acrylosiloxanes, claim 1) (col 15, lines 14-16, 26-28 and 45-45). Pohl et al. teach (a) covalently coupling an anchor group to the substrate surface including coupling silane to a glass surface, (b) polymerizing a plurality of polymerizable monomers to the anchor reagent can provide a brush polymer, and (c) contacting the brush polymer with a plurality of adsorbent particles comprising binding functionalities, thereby forming an adsorbent film immobilized on the brush polymer (corresponding to monomers) (col 5, lines 49-58). Pohl et al. teach that a substance to be assayed includes antibodies, antibody fragments, antigens, polypeptides, glycoproteins, polysaccharides, nucleic acids, enzymes, inhibitors and the like; and that small molecules such as pesticides, herbicides, and the like can be detected by use of a number of different binding functionality motifs (corresponding to macromolecules are not identical; and small molecules and proteins, claim 20) (col 28, lines 7-8). Pohl et al. teach that the target can be labeled with a fluorophore or other detectable group either directly or indirectly including a second labeled species such as antibodies and aptamers (corresponding to reaction with labeled antibodies) (col 27, lines 25-32). Pohl et al. teach that currently available chips are based on in-situ polymerization of a hydrogel on each spot of a bioassay chip (see, e.g., WO00/66265, Rich et al.) (interpreted as a plurality of unbiased binding sites); and that the selectivity and reproducibility of these chips is dependent upon a large number of experimental variables including monomer concentration, monomer ratios, initiator concentration (encompassing photo-initiators), solvent evaporation rate, ambient humidity, crosslinker concentration, laboratory temperature, uniformity of ultraviolet radiation, and ambient oxygen conditions (interpreted as a substrate with a plurality of surfaces; on-substrate polymerized monomers; one or more macromolecules; and a plurality of unbiased binding sites, claim 1) (col 2, lines 58-67; and col 3, lines 1-2), wherein it was known that polymerization initiators are added to the monomer mixture solution comprising monomers, a crosslinking agent, and other additives, such that the concentration of initiator is from about 0.1% to about 2% weight per volume, and that suitable polymerization starters include both thermal and photo-initiators as evidenced by Rich et al. (pg. 24, lines 4-16). Pohl et al. teach that grafting is accomplished using a number of possible synthetic routes including the use of thermal initiators and photo-initiators (interpreted as a photoinitiator, claim 1) (col 28, lines 61-62), wherein “latent photoinitiators” are capable of being activated by low doses of UV light include 2,2-dimethoxy-2-phenylacetophenone as evidenced by Bradley et al. (col 5, lines 1-7). Pohl et al. teach that all publications and patent documents cited in this application are incorporated by reference in their entirety for all purposes to the same extent as if each individual publication or patent document were so individually denoted (col 44, lines 23-26). It is In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 
Pohl et al. do not specifically exemplify additional polymers of monomers or combinations thereof such as recited in instant claim 1 (instant claim 1, in part); or DMPA (instant claim 48).
	Regarding claim 1 (in part) and 48, Marcolongo et al. teach hydrogels comprising poly(N-alkylacrylamide), poly(alkyleneglyco)di-acrylate or methacrylate, cross-linking agents, and a source of calcium ion (Abstract). Marcolongo et al. teach that “alkyl” as employed herein refers to both straight and branched chain radicals of up to 12 carbons including isopropyl (interpreted as N-isopropyl acrylamide), pentyl, 4,4-dimethylpentyl, and octyl (corresponding to methacrylates, octyl acrylamide, and N-isopropyl acrylamide) (col 3, lines 41-50). Marcolongo et al. teach crosslinking agents such as one silane and/or siloxane including acrylo-siloxane, acryloxy- or methacryloxyalkylpolyalkoxysilanes including 3-methacryloxypropyltrimethoxysilane (MPS) can be favorable for forming intermolecular covalent bonding between polymer chains can be used in hydrogel systems to provide tailorable mechanical properties, as well as, a lower degree of swelling with higher ionic content of the media, and can exhibit abrupt changes in their network structure swelling behavior, permeability, or mechanical strength in response to changes in pH, ionic strength, temperature, and electromagnetic radiation, regardless of cross-linking agent concentration (col 3, lines 19-20 and 29-31; and col 4, lines 4-7 and 31-39). Marcolongo et al. teach that an initiator is added to the mixture and the mixture is polymerized, wherein imitators include 2,2-azobisisobutylronitrile (AIBN) (col 5, lines 20-23).
Although the combined references do not teach the use of DMPA, Pohl et al. do teach that grafting by radical photo-polymerization with a photo-initiators including 2-hydroxy-4-(2-hydroxyethoxy)-2-methyl propiophenone, wherein it was known that polymerization initiators are added to the monomer mixture solution comprising monomers, a crosslinking agent, and other additives, and that suitable polymerization starters include both thermal and photo-initiators as evidenced by Rich et al.; and wherein “latent photoinitiators” are capable of being activated by low doses of UV light include 2,2-dimethoxy-2-Bradley et al.; while Marcolongo et al. teach that an initiator is added to the mixture and the mixture is polymerized, wherein imitators include AIBN, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that depending on the polymers to be synthesized, and the reaction conditions for synthesis, photoinitiators having desired characteristics can be selected and used for in-situ polymerization including DMAP.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of creating hydrogel systems with tailorable mechanical properties as exemplified by Marcolongo et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adsorbent biochip including silane functionalized substrates, monomers, and/or crosslinked particle components such as methyl(meth)acrylate, substituted acrylamides, hydroxypropyl(meth)acrylate, and acrylic acid that allow for the capture and detection of analytes as disclosed by Pohl et al. to include hydrogels comprising poly(N-alkylacrylamide, poly(alkyleneglyco)diacrylate, or methacrylate, such as N-isopropyl acrylamide and octyl acrylamide and a crosslinking agent such as a silanes or siloxanes to form silane-containing gels including MPS as taught by Marcolongo et al. with a reasonable expectation of success in creating biochips with an array of polymer substrates with tailorable mechanical properties, which can exhibit abrupt changes in their network structure swelling behavior, permeability, or mechanical strength in response to changes in pH, ionic strength, temperature, and electromagnetic radiation for the detection and analysis of a virtually unlimited number of different analytes including antibodies, antibody fragments, antigens, polypeptides, glycoproteins, polysaccharides, nucleic acids, enzymes, inhibitors and the like

rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed December 7, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Pohl does not teach at least an array including a plurality of surfaces on a substrate for binding one or more analytes including a photoinitiator, a crosslinker, and one or more macromolecules synthesized from one or more monomers polymerized together with a functional group of the one or more silane or siloxane substrate coatings, wherein the array produces a colorimetric profile that is unique to one or more analytes in response to undergoing a browning reaction with the one or more analytes bound to the plurality of surfaces (Applicant Remarks, pg. 12, last full paragraph).
Regarding (a), please see the discussion supra with respect to Pohl et al.

Conclusion
Claims 1, 2, 10, 19, 20 and 48 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639